                                                    Case 2:19-cv-02544-JAM-DB Document 159 Filed 09/07/21 Page 1 of 5


                                                1 Nathan G. Kanute (CA Bar No. 300946)
                                                  SNELL & WILMER L.L.P.
                                                2 50 West Liberty Street, Suite 510
                                                  Reno, Nevada 89501
                                                3 Telephone: 775-785-5440
                                                  E-Mail: nkanute@swlaw.com
                                                4
                                                  Attorneys for Plaintiff
                                                5
                                                6                    IN THE UNITED STATES DISTRICT COURT
                                                7                        EASTERN DISTRICT OF CALIFORNIA
                                                8
                                                  SOLARMORE MANAGEMENT                            Case No. 2:19-cv-02544-JAM-DB
                                                9 SERVICES, INC., a California corporation,
                                                                                                  STIPULATION FOR EXTENDING
                                               10                 Plaintiff,                      TIME FOR DEFENDANT ALVAREZ &
                                                                                                  MARSAL VALUATION SERVICES,
                                               11 v.                                              LLC TO RESPOND TO SECOND
                                                                                                  AMENDED COMPLAINT AND ORDER
                                               12 JEFF CARPOFF and PAULETTE
                                                  CARPOFF, husband and wife; LAUREN               Complaint Served: Various Dates
Snell & Wilmer
             50 W. Liberty Street, Suite 510




                                               13 CARPOFF, an individual; ROBERT V.               Response Deadline: September 13, 2021
                 Reno, Nevada 89501




                                                  AMATO, an individual; PRISCILLA                 New Response Deadline: October 15, 2021
                    LAW OFFICES




                                               14 AMATO, an individual; ROBERT
                     775-785-5440
                          L.L.P.




                                                  KARMANN, an individual; RONALD J.
                                               15 ROACH, an individual; JOSEPH BAYLISS,
                                                  an individual; BAYLISS INNOVATIVE
                                               16 SERVICES, INC., a California corporation;
                                                  ARI J. LAUER, an individual; LAW
                                               17 OFFICES OF ARI J. LAUER; ALAN
                                                  HANSEN; an individual; SEBASTIAN
                                               18 JANO, an individual; RYAN GUIDRY, an
                                                  individual; CARRIE CARPOFF-BODEN, an
                                               19 individual; PATRICK MOORE, an
                                                  individual; HALO MANAGEMENT
                                               20 SERVICES LLC, a Nevada limited liability
                                                  company; ALVAREZ & MARSAL
                                               21 VALUATION SERVICES, LLC, a Delaware
                                                  limited liability company; BARRY
                                               22 HACKER, an individual; MARSHALL &
                                                  STEVENS, INC., a Delaware corporation;
                                               23 COHNREZNICK CAPITAL MARKETS
                                                  SECURITIES, LLC, a Maryland limited
                                               24 liability company; FALLBROOK CAPITAL
                                                  SECURITIES CORPORATION, a Florida
                                               25 corporation; SCOTT WENTZ, an individual;
                                                  RAINA YEE, an individual; VISTRA
                                               26 INTERNATIONAL EXPANSION (USA)
                                                  INC., fka RADIUS GGE (USA), INC., fka
                                               27
                                                                                              1
                                               28                                                 STIPULATION FOR EXTENDING TIME FOR
                                                                                              DEFENDANT ALVAREZ & MARSAL VALUATION
                                                                                                   SERVICES, LLC TO RESPOND TO SECOND
                                                                                                       AMENDED COMPLAINT AND ORDER
                                           Case 2:19-cv-02544-JAM-DB Document 159 Filed 09/07/21 Page 2 of 5


                                       1 HIGH STREET PARTNERS INC., a
                                         Maryland corporation; RADIUS GGE (USA),
                                       2 INC., fka HIGH STREET PARTNERS INC.,
                                         a Maryland corporation; MONTAGE
                                       3 SERVICES, INC., a California corporation;
                                         HERITAGE BANK OF COMMERCE, a
                                       4 California corporation; DIANA KERSHAW,
                                         an individual; CARSON TRAILER, INC., a
                                       5 California corporation; DAVID ENDRES, an
                                         individual; AHERN RENTALS INC., a
                                       6 Nevada corporation, AHERN AD, LLC, a
                                         Nevada limited liability company; THE
                                       7 STRAUSS LAW FIRM, LLC, a South
                                         Carolina limited liability company; PETER
                                       8 STRAUSS, an individual; PANDA BEAR
                                         INTERNATIONAL, LTD., a Hong Kong
                                       9 corporation; PANDA SOLAR SOLUTIONS
                                         LLC, a Nevada limited liability corporation;
                                      10 DC SOLAR INTERNATIONAL, INC., a
                                         Nevis corporation; BAYSHORE SELECT
                                      11 INSURANCE, a Bahamian Corporation;
                                         CHAMPION SELECT INSURANCE, a
Snell & Wilmer




                                      12 Bahamian Corporation; JPLM DYNASTY
             50 West Liberty Street

             Reno, Nevada 89501




                                         TRUST, a Cook Island Trust; BILLIE JEAN
                 law offices




                                      13 TRUST, a Cook Island Trust; SOUTHPAC
                   Suite 510
                    L.L.P.




                                         INTERNATIONAL, INC., a Cook Islands
                                      14 Corporation,
                                      15                         Defendants.
                                      16
                                      17          IT IS HEREBY STIPULATED by and between Plaintiff Solarmore Management
                                      18   Services, Inc. (“Solarmore”) and Defendant Alvarez & Marsal Valuation Services, LLC
                                      19   (“Defendant”) (collectively, the “Parties”), either for themselves or by and through their
                                      20   respective counsel, that:
                                      21          Solarmore filed its First Amended Complaint in this Court on December 18, 2020.
                                      22   Defendant were personally served or waived service on various dates in January 21, 2021;
                                      23          The Parties previously stipulated to extend the deadlines for the Defendants to file
                                      24   responsive pleadings to Solarmore’s First Amended Complaint until September 13, 2021
                                      25   and had stipulated to extended response and reply deadlines along with modest page limit
                                      26   increases for any motion to dismiss that may be filed (see ECF No. 139);
                                      27
                                                                                        2
                                      28                                                      STIPULATION FOR EXTENDING TIME FOR
                                                                                            ALVAREZ & MARSAL VALUATION SERVICES,
                                                                                                        LLC TO RESPOND TO SECOND
                                                                                                   AMENDED COMPLAINT AND ORDER
                                           Case 2:19-cv-02544-JAM-DB Document 159 Filed 09/07/21 Page 3 of 5


                                       1          The Court previously approved the stipulations, and Defendant’s responsive
                                       2   pleadings are currently due September 13, 2021 (see ECF No. 140);
                                       3          On April 12, 2021, Defendant Heritage Bank of Commerce filed a Motion to Dismiss
                                       4   the First Amended Complaint (the “Heritage Bank MTD”) (see ECF No. 84);
                                       5          On June 2, 2021, the Court took the Heritage Bank MTD under submission (see ECF
                                       6   No. 114);
                                       7          On July 21, 2021, the Court granted the Heritage Bank MTD, but permitted
                                       8   Solarmore to file an amended complaint on or before August 10, 2021 (see ECF No. 138);
                                       9          On August 10, 2021, Solarmore filed its Second Amended Complaint, which has
                                      10   been provided to Defendants via the Court’s ECF service and/or by copy provided by
                                      11   Solarmore’s counsel;
Snell & Wilmer




                                      12          The Defendants agree that they have been served or agree that they now waive
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices




                                      13   service of the Second Amended Complaint, without waiving any other defenses;
                   Suite 510
                    L.L.P.




                                      14          Defendant has requested additional time to review and respond to the Second
                                      15   Amended Complaint and Solarmore has agreed to extend the deadline for a responsive
                                      16   pleading to the Second Amended Complaint until October 15, 2021;
                                      17          The Parties, therefore, have agreed, and hereby request, that the undersigned
                                      18   Defendant’s deadline to respond to Solarmore’s Second Amended Complaint shall be
                                      19   extended to October 15, 2021 and that Solarmore’s deadline to respond to any motion to
                                      20   dismiss be set at 60 days, as it previously was by this Court;
                                      21          Additionally, given the numerous legal issues and causes of action asserted against
                                      22   Defendant, Solarmore and Defendant have agreed to, and hereby request, a modest
                                      23   modification of the page limits for briefing on Defendant’s motion to dismiss as follows:
                                      24   twenty (20) pages for Defendant’s initial motion; twenty (20) pages for Solarmore’s
                                      25   oppositions, and ten (10) pages for Defendant’s reply; and
                                      26
                                      27
                                                                                         3
                                      28                                                       STIPULATION FOR EXTENDING TIME FOR
                                                                                             ALVAREZ & MARSAL VALUATION SERVICES,
                                                                                                         LLC TO RESPOND TO SECOND
                                                                                                    AMENDED COMPLAINT AND ORDER
                                           Case 2:19-cv-02544-JAM-DB Document 159 Filed 09/07/21 Page 4 of 5


                                       1          Finally, the Parties have agreed that it is in the best interests of the Parties and this
                                       2   Court that all discovery and the Rule 26(f) conference be stayed until 30 days after either
                                       3   (a) the hearing on Defendant’s motion to dismiss, or (b) the hearing date is taken off the
                                       4   Court’s calendar and the motions are deemed submitted on the papers.
                                       5          This is the first request for an extension for Defendant to respond to the Second
                                       6   Amended Complaint.
                                       7          THEREFORE, pursuant to L. R. 143 and 144, the Parties hereby stipulate as follows:
                                       8          1.     The deadline for the Defendant to answer, object, or otherwise respond to
                                       9   Solarmore Management Services, Inc.’s Second Amended Complaint shall be October 15,
                                      10   2021. Defendant’s motion brief shall be limited to twenty (20) pages;
                                      11          2.     The deadline for Solarmore to file its oppositions to Defendant’s motion to
Snell & Wilmer




                                      12   dismiss shall be December 15, 2021. Solarmore’s oppositions shall be limited to twenty
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices




                                      13   (20) pages;
                   Suite 510
                    L.L.P.




                                      14          3.     The deadline for Defendant to file a reply shall be January 12, 2022.
                                      15   Defendant’s reply shall be limited to ten (10) pages; and
                                      16          4.     All discovery and the Rule 26(f) conference between the Parties shall be
                                      17   stayed until 30 days after either (a) the hearing on Defendant’s motion to dismiss, or (b) the
                                      18   hearing date is taken off the calendar and the motions are deemed submitted on the papers.
                                      19          IT IS SO STIPULATED.
                                      20    DATED: September 3, 2021                          SNELL & WILMER L.L.P.
                                      21
                                                                                              By: /s/Nathan G. Kanute
                                      22                                                      Nathan G. Kanute
                                                                                              50 W. Liberty Street, Suite 510
                                      23                                                      Reno, NV 89501
                                                                                              Attorneys for Plaintiff
                                      24
                                      25
                                      26
                                      27
                                                                                          4
                                      28                                                        STIPULATION FOR EXTENDING TIME FOR
                                                                                              ALVAREZ & MARSAL VALUATION SERVICES,
                                                                                                          LLC TO RESPOND TO SECOND
                                                                                                     AMENDED COMPLAINT AND ORDER
                                           Case 2:19-cv-02544-JAM-DB Document 159 Filed 09/07/21 Page 5 of 5


                                       1
                                           DATED: September 3, 2021
                                       2
                                       3   DURIE TANGRI LLP

                                       4   By: /s/Henry Huttinger (with permission)
                                           W. Henry Huttinger
                                       5   953 East 3rd Street
                                       6   Los Angeles, CA 90013
                                           Attorneys for Alvarez & Marsal Valuation
                                       7   Services, LLC

                                       8
                                       9
                                      10
                                      11
Snell & Wilmer




                                      12        IT IS SO ORDERED.
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices




                                      13
                   Suite 510
                    L.L.P.




                                      14   Dated: September 7, 2021                   /s/ John A. Mendez
                                                                                      THE HONORABLE JOHN A. MENDEZ
                                      15                                              UNITED STATES DISTRICT COURT JUDGE
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                                                                       5
                                      28                                                     STIPULATION FOR EXTENDING TIME FOR
                                                                                           ALVAREZ & MARSAL VALUATION SERVICES,
                                                                                                       LLC TO RESPOND TO SECOND
                                                                                                  AMENDED COMPLAINT AND ORDER
